Citation Nr: 0804394	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a medial  meniscal rupture with degenerative 
changes of the right knee. 

2.  Entitlement to an initial disability rating higher than 
10 percent for a rupture of the left biceps tendon.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to 
February 2004, with over 24 years of prior inactive service.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which granted service connection and assigned 10 percent 
ratings for the veteran's right knee and left biceps tendon 
disabilities.  He wants higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (when a veteran 
timely appeals his initial rating, VA must consider whether 
his rating should be "staged" to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).

Since, however, the claims must be further developed, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Unfortunately, here, VA has not fulfilled this duty to notify 
the veteran under the VCAA.  A remand is therefore required 
to cure this procedural due process defect.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case at hand, a June 2004 letter notified the veteran 
of the evidence needed to substantiate his underlying 
service-connection claims involving his right knee and left 
arm disabilities.  And, as mentioned, service connection 
since has been granted.  However, the veteran has never been 
notified of the evidence required to substantiate his 
increased-rating claims.  Therefore, this notice error under 
section 5103(a) is presumptively prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 886 (2007) (holding that any error in 
the provision of VCAA notice, concerning any element of a 
claim, is presumed prejudicial and must be rebutted by VA by 
showing the error was harmless).

To overcome the presumption of prejudice associated with a 
notice error, VA must establish that the purpose of the 
notice was not frustrated.  Sanders, 487 F.3d. at 889; see 
also Mlechick, 503 F.3d. at 1346.  This may be done by 
demonstrating, for example, (1) that the veteran had actual 
knowledge of what was necessary to substantiate his 
increased-rating claim, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Sanders, 487 F.3d. at 889 
(reiterating examples noted in Mayfield v. Nicholson, 19 Vet 
App, 103 (2005) (Mayfield I).  (Parenthetically, the Board 
notes that the third method of rebutting the presumption of 
prejudicial error does not apply to this case.)

And, unfortunately, the record does not show the presumption 
of prejudice has been rebutted under the other tests 
mentioned.  There is no evidence the veteran has actually 
knowledge of what is needed to prove either increased-rating 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what is necessary to 
substantiate his claim.  See Vazquez-Flores, slip op. at 12; 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Here, 
there is no evidence in the record that demonstrates such 
actual knowledge or understanding on the part of the veteran.  
Indeed, very little correspondence was received from him even 
addressing his symptoms in terms of the applicable rating 
criteria.  The Board also sees that he is unrepresented in 
this appeal, so there is no one else charged with having this 
knowledge or understanding either.  

There also is no indication that a reasonable person could be 
expected to understand from the notice provided what was 
needed to substantiate the increased-rating claims.  As 
already pointed out, the only notice in this case pertained 
to the underlying service-connection claims, with no 
reference to what is necessary to establish a higher initial 
rating for either disability.  Although demonstrating that a 
reasonable person would be expected to understand from a 
particular notice what was necessary to substantiate the 
claim is cited in Sanders as a means of demonstrating no 
prejudice, it is more correctly stated to be a demonstration 
that there was no error.  See Fenstermacher v. Philadelphia 
National Bank, 493 F.2d. 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since it 
purpose had been served.")

Moreover, in Dunlap v. Nicholson, 21 Vet. App. 112 (2007), 
clarifying the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), the Court indicated that where, 
as here, service connection was not granted until after 
enactment of the VCAA, VA must provide additional notice 
concerning the downstream disability rating and effective 
date elements of the original, underlying claim for service 
connection.

For these reasons, the Board finds that the presumption of 
prejudice due to the section 5103(a) notice error has not 
been rebutted in this case.  As such, this matter must be 
remanded so that proper notice may be provided to the 
veteran.  The Board does not have the authority to, itself, 
correct this notice error.  See Disabled Am. Veterans, et. 
al. v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (holding that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b)). 



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another letter to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  (a) inform 
him of the information and evidence not 
of record that is necessary to 
substantiate his claims for higher 
initial disability ratings; (b) inform 
him of the information and evidence that 
VA will obtain; (c) inform him of the 
information and evidence that he is 
expected to provide; and (d) request that 
he provide any evidence in his possession 
pertaining to his claims.  See 
Quartuccio, Mayfield, Pelegrini, and 
Vazquez-Flores, all supra. 

2.  Then readjudicate the claims in light 
of any additional evidence submitted or 
otherwise obtained in response to this 
additional VCAA notice.  If either claim 
is not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified. He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



